United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-2320
                                ________________

Ellis Crossley,                           *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Western District of Arkansas.
Georgia-Pacific Corporation,              *
                                          *
             Appellee.                    *              [PUBLISHED]


                                ________________

                          Submitted: January 15, 2004
                            Filed: January 22, 2004
                                ________________

Before MELLOY, BRIGHT, and HANSEN, Circuit Judges.
                         ________________

PER CURIAM.

      Ellis Crossley filed this Title VII action against his employer, Georgia-Pacific
Corporation, alleging race discrimination and retaliation for filing prior litigation.
After granting summary judgment to Georgia-Pacific on the race discrimination
claims, the district court1 granted Georgia-Pacific's renewed summary judgment
motion on the retaliation claim. Specifically, the district court concluded that

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
Crossley's attachment of the full transcripts of six depositions to his resistance to
summary judgment failed to meet his burden under Federal Rule of Civil Procedure
56(e) to set forth specific facts showing that there is a genuine issue for trial.
Crossley appeals the grant of summary judgment only on the retaliation claim. We
affirm the district court's judgment.

         In resisting a properly supported motion for summary judgment, the plaintiff
has an affirmative burden "to designate specific facts creating a triable controversy."
Jaurequi v. Carter Mfg. Co., 173 F.3d 1076, 1085 (8th Cir. 1999) (internal marks and
citation omitted); see Fed. R. Civ. P. 56(e). Once Georgia-Pacific offered a
legitimate, nondiscriminatory reason for the actions complained of, Crossley had the
burden to identify specific facts in the record showing that the offered reason was
merely pretext and that illegal retaliation was the true motivating factor. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (discussing the
McDonnell Douglas burden shifting analysis). In his response to Georgia-Pacific's
motion, Crossley attached the full transcripts from six depositions and argued that his
retaliation claim could be understood only upon a full reading of the depositions.
Merely attaching six complete depositions to his response and inviting the district
judge to read them in their entirety, without designating which specific facts
contained therein created a genuine issue as to pretext or established a reasonable
inference of retaliation, did not meet the Rule 56 specificity requirement. See
Jaurequi, 173 F.3d at 1085 ("[A] district court is not 'obligated to wade through and
search the entire record for some specific facts which might support the nonmoving
party's claim.'") (internal citation omitted); Ragas v. Tenn. Gas Pipeline Co., 136 F.3d
455, 458 (5th Cir. 1998) ("'Rule 56 does not impose upon the district court a duty to
sift through the record in search of evidence to support a party's opposition to
summary judgment.'") (internal citation omitted); c.f. United States v. Dunkel, 927
F.2d 955, 956 (7th Cir. 1991) ("Judges are not like pigs, hunting for truffles buried
in briefs."). Accordingly, we affirm the judgment of the district court.
                          ______________________________

                                           2